Order filed January 31, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     _____________

                                  NO. 14-12-00024-CV
                                   ______________

            JOHN J. PRESTON AND MONICA S. PRESTON, Appellants

                                            V.

        MICHAEL A. INGLIS AND ALLEN GREGORY ALPER, Appellees


                        On Appeal from the 122nd District Court
                               Galveston County, Texas
                           Trial Court Cause No. 10CV2676


                                      ORDER

       This is an appeal from a judgment signed September 23, 2011. Appellant filed a
timely motion for new trial. The notice of appeal was due December 22, 2011. See Tex. R.
App. P. 26.1. Appellant, however, filed his notice of appeal on January 6, 2012, a date
within 15 days of the due date for the notice of appeal. A motion for extension of time is
Anecessarily implied when the perfecting instrument is filed within fifteen days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.CHouston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal within ten (10) days of the date of this order. See Tex. R. App. P.
26.3;12.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                 PER CURIAM


Do Not Publish.




                                            2